Case 5:18-cr-00007-TBR-LLK Document 67 Filed 01/22/21 Page 1 of 7 PageID #: 402




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               PADUCAH DIVISION
                                 5:18-cr-00007-TBR

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.

KEVIN JAMES TERPENING                                                              DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant Kevin Terpening’s (“Terpening”)

Amended Motion for Compassionate Release. [DN 57]. The government has responded. [DN 64].

As such, this matter is ripe for adjudication. For the reasons that follow, IT IS HEREBY

ORDERED that Terpening’s Amended Motion for Compassionate Release [DN 57] is DENIED.

                                             I. Background

       Terpening was indicted on one count of knowingly and intentionally possessing with intent

to distribute 50 grams or more of methamphetamine on April 10, 2018. [DN 1]. On March 19,

2019, Terpening pleaded guilty. [DN 27]. Terpening was sentenced to the agreed upon 240 months

imprisonment. [DN 35]. He initially filed for Compassionate Release on May 15, 2020. However,

the Court denied that motion with leave to refile because Terpening failed to show he exhausted

his administrative remedies. [DN 42]. Terpening subsequently filed a second Motion for

Compassionate Release. [DN 45]. The Court also denied that motion because Terpening did not

show extraordinary and compelling reasons and his release would not comply with the 18 U.S.C.

§ 3553(a) factors. Terpening, again, moves this Court for Compassionate Release.

                                           II. Legal Standard

       “The First Step Act modified the statute concerning the compassionate release of federal

prisoners, 18 U.S.C. § 3852, such that district courts may entertain motions filed by incarcerated
Case 5:18-cr-00007-TBR-LLK Document 67 Filed 01/22/21 Page 2 of 7 PageID #: 403




defendants seeking to reduce their sentences.” United States of America v. D-1 Duwane Hayes,

No. 16-20491, 2020 WL 7767946, at *1 (E.D. Mich. Dec. 30, 2020) (citing United States v. Jones,

980 F.3d 1098, 1100 (6th Cir. 2020)). “Now, an imprisoned person may file a motion for

compassionate release after (1) exhausting the BOP's administrative process; or (2) thirty days

after the warden received the compassionate release request—whichever is earlier.” Jones, 980

F.3d at 1105 (citing First Step Act of 2018, Pub. L. 115-391, Title VI, § 603(b), 132 Stat. 5194,

5239; 18 U.S.C. § 3582(c)(1)(A) (2020)).

       In considering a compassionate release motion under 18 U.S.C. § 3582(c)(1)(A), a district

court must proceed through three steps of analysis. United States v. Elias, No. 20-3654, 2021 WL

50169, at *1 (6th Cir. Jan. 6, 2021) (citing Jones, 980 F.3d at 1101). At step one, “the court must

‘find’ that ‘extraordinary and compelling reasons warrant a sentence reduction.’” Id. (citing Jones,

980 F.3d at 1101). In step two, the court must “ensure ‘that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.’” Id. (citing Jones, 980 F.3d

at 1101). Although the Sentencing Commission's policy statement on reductions in terms of

imprisonment under 18 U.S.C. § 3582(c)(1)(A) is recited at U.S.S.G. § 1B1.13, “the Commission

has not updated § 1B1.13 since the First Step Act's passage in December 2018 ... [and] the policy

statement does not wholly survive the First Step Act's promulgation.” Jones, 980 F.3d at 1109

(citing U.S.S.G. § 1B1.13 (U.S. Sent'g Comm'n 2018)). Consequently, the Sixth Circuit in Jones

decided that “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the First Step Act,

district courts have full discretion in the interim to determine whether an ‘extraordinary and

compelling’ reason justifies compassionate release when an imprisoned person files a §

3582(c)(1)(A) motion.” Id. Thus, for now, district courts need not ensure that their ideas of

extraordinary and compelling reasons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)



                                                     2
Case 5:18-cr-00007-TBR-LLK Document 67 Filed 01/22/21 Page 3 of 7 PageID #: 404




are consistent with the Sentencing Commission's idea of extraordinary and compelling reasons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) as currently reflected at U.S.S.G. §

1B1.13.

       Despite the Sixth Circuit's holding in Jones, this Court agrees with the United States

District Court for the Eastern District of Kentucky in stating that “[w]hile the policy statement

found in U.S.S.G. § 1B1.13 of the Sentencing Guidelines is not binding, it provides a useful

starting point to determine whether extraordinary and compelling reasons exist.” United States v.

Muncy, No. 6: 07-090-DCR, 2020 WL 7774903, at *1 (E.D. Ky. Dec. 30, 2020). The application

notes to § 1B1.13 provide that extraordinary and compelling reasons for a reduction in terms of

imprisonment include certain medical conditions, age of the defendant, family circumstances, and

other reasons as determined by the Bureau of Prisons. U.S.S.G. § 1B1.13 cmt. n.1. Specific medical

conditions of a defendant constituting extraordinary and compelling reasons for a reduction in

terms of imprisonment may include “terminal illness,” “a serious physical or medical condition,”

“a serious functional or cognitive impairment,” or “deteriorating physical or mental health because

of the aging process.” Id. The application note to U.S.S.G. § 1B1.13 further provides that the age

of a defendant may be a necessary and compelling reason for a reduction in terms of imprisonment

when “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in

physical or mental health because of the aging process; and (iii) has served at least 10 years or 75

percent of his or her term of imprisonment, whichever is less.” Id.

       After considering whether extraordinary and compelling reasons warrant a sentence

reduction and whether such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission, the district court proceeds to the third and final step of the analysis.

If a reduction is warranted under steps one and two, at step three, the court is to consider whether



                                                     3
Case 5:18-cr-00007-TBR-LLK Document 67 Filed 01/22/21 Page 4 of 7 PageID #: 405




that reduction is defensible under the circumstances of the case by considering any relevant factors

of 18 U.S.C. § 3553(a). Elias, 2021 WL 50169, at *1 (citing Jones, 980 F.3d at 1101); Jones, 980

F.3d at 1108.

                                                      III. Discussion

A. Exhaustion of Administrative Remedies

           “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, ––– F.Supp.3d ––––, No. 1:13-CR-186-6, 2019 WL

2716505, at *4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to

“consider motions by defendants for compassionate release without a motion” by the BOP Director

“so long as the defendant has asked the Director to bring such a motion and the Director fails to or

refuses.” United States v. Marshall, No. 3:16CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky.

Jan. 9, 2020).

           Here, Terpening petitioned the warden for compassionate release on April 4, 2020. The

Warden denied that request on May 26, 2020 because Terpening’s PATTERN risk score was high.

[DN 57-1 at PageID 340]. Terpening did not file the present motion until September 25, 2020.

Therefore, he has waited the required 30 days and has exhausted his administrative remedies.

B. Extraordinary and Compelling Reasons

           Terpening argues his age, medical conditions, and the conditions of his facility constitute

extraordinary and compelling reasons. According to the BOP, FCI Greenville currently has 82

positive inmates and 13 positive staff members.1 FCI Greenville has a population of 1,201 total




1
    COVID-19, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited January 20, 2021).

                                                              4
Case 5:18-cr-00007-TBR-LLK Document 67 Filed 01/22/21 Page 5 of 7 PageID #: 406




inmates.2 The positivity rate in the prison among inmates is approximately six percent. Terpening

states he will live in Hopkinsville, Kentucky if he is released. In Christian County, 43 new cases

of Covid-19 were reported on January 20, 2021.3 The County is averaging 41 new cases per day.4

Since last March, “nearly one in every 13 Christian County residents has tested positive for the

virus.”5 Christian County is on pace to set a record number of Covid cases this month.6 The risk

outside of the prison is greater than the current risk within FCI Greenville. The threat of contracting

Covid-19 is a real threat to Terpening and inmates across the Country. The Court does not take

this risk lightly. However, FCI Greenville is not experiencing a massive outbreak within the prison.

In its prior opinion, the Court stated:

        “The Centers for Disease Control has stated that those with serious heart conditions
        and diabetes are at an increased risk of severe illness from COVID-19. Those with
        high blood pressure may be at an increased risk. Terpening is currently being
        housed at FCI Greenville. There are two inmates and eight staff members with the
        virus. Even though there are inmates and staff members with the virus, there is no
        uncontrolled outbreak. Terpening is at a greater risk due to his health conditions.
        However, he has stated he is taking his medications for his conditions. There is no
        indication that he has had a difficult time receiving care or his conditions are not
        being managed.”

Although the presence of the virus has increased since the Court’s last Opinion, the conclusion

remains the same. Terpening has not provided any evidence that he has had difficulty receiving

care for his underlying health conditions. His motion is mainly predicated on a real fear of

contracting the virus. However, the lack of a widespread outbreak in the prison makes release

unwarranted.




2
  Our Locations, Federal Bureau of Prisons, Bureau of Prisons, https://www.bop.gov/locations/institutions/gre/ (last
visited January 20, 2021).
3
  Hoptown Chronicle, https://hoptownchronicle.org/christian-county-coronavirus-case-count/ (last visited January 21,
2021).
4
  Id.
5
  Id.
6
  Id.

                                                             5
Case 5:18-cr-00007-TBR-LLK Document 67 Filed 01/22/21 Page 6 of 7 PageID #: 407




C. 18 U.S.C. § 3553(a) Factors

       Terpening’s release, again, would not comport with the sentencing factors. In the Court’s

prior Opinion, it stated the following:

       Terpening pleaded guilty to knowingly and intentionally possessing with intent to
       distribute 598.5 grams of methamphetamine. [DN 27]. Terpening also has a
       criminal history involving burglary, wanton endangerment, manufacturing
       methamphetamine and several other convictions. Further, Terpening has only
       served approximately 15 months of his 240-month sentence. Granting Terpening
       compassionate release would not reflect the seriousness of his crime. The Court
       applauds Terpening’s 30 months of sobriety. However, this is not enough to warrant
       release.

The only difference is now Terpening has served approximately 19 months of his 240-month

sentence. Terpening provided several certificates of classes he has completed. He completed the

following courses: Illinois Commercial Driver’s License, Get Right With Your Taxes, General

Math, Positively, Anger Management, Finding a Job, ACE Customer Service, Mentoring MRT,

and Thinking for Good MRT. [DN 57-1 at PageID 342-352]. The Court again applauds Terpening

for the steps he has taken towards improving himself in anticipation of his eventual release.

However, these courses do not outweigh the seriousness of Terpening’s offense, his criminal

history, and the fact that the BOP gave Terpening a high PATTERN score. Therefore, the Court

must deny Terpening’s motion.




                                                   6
Case 5:18-cr-00007-TBR-LLK Document 67 Filed 01/22/21 Page 7 of 7 PageID #: 408




                                       IV. Conclusion

      For the above stated reasons, IT IS HEREBY ORDERED that Terpening’s Amended

Motion for Compassionate Release [DN 57] is DENIED.

      IT IS SO ORDERED.




                                                               January 22, 2021




cc: Kevin Terpening
    19308-033
    GREENVILLE
    FEDERAL CORRECTIONAL INSTITUTION
    Inmate Mail/Parcels
    P.O. Box 5000
    GREENVILLE, IL 62246
    PRO SE




                                              7
